Title: To Alexander Hamilton from Joseph Nourse, 12 June 1794
From: Nourse, Joseph
To: Hamilton, Alexander



Treasury DepartmentRegisters Office 12th. June 1794
Sir.

Provision having been made by law passed the last Session for the payment of Interest on the unsubscribed or registered debt for the current year, I am to request that the sum of Three Thousand Six hundred and seventy four Dollars, twenty seven cents, may be issued from the Treasury of the United States upon a warrant to be drawn in favor of John Kean Esqr. Cashier of the Bank of the United States, fore the purpose of paying the Interest on the said Debt, which accrued in the first quarter of the present year. I have the Honor to be
Sir, with the greatest respect   Your Most Obed. & most humble Servt.
HonorableAlexander Hamilton EsquireSecretary of the Treasury
